DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 6/23/2022 are as follows:
	Claims 1-10 are amended,
	Claims 11-20 are new,
	Claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (U.S. Patent Publication No. 2013/0277019A1, “Numata”, previously cited) in view of Lu et al. (Chinese Patent Publication CN103851836A, “Lu”, previously cited)

Regarding claim 1, Numata discloses a falling film evaporator (figs 1-7) comprising: 
a housing (10), the housing having an accommodating cavity; 
a heat exchange tube (31), wherein a length direction of the heat exchange tube is the same as a length direction of the housing (fig 4); 
a perforated plate (22) arranged above the heat exchange tube (fig 5),  wherein the perforated plate includes multiple distribution holes (22a); 
a spray tube (21) arranged above the perforated plate (fig 5) and including multiple spray ports (21a) the spray ports are distributed at intervals in a length direction of the spray tube (fig 5), and the multiple spray ports are configured to spray a refrigerant toward the perforated plate (¶0055); and 
a liquid entry tube (11) in fluid communication with the spray tube (fig 5), such that the refrigerant flowing through the liquid entry tub can flow into the spray tube; 
wherein the heat exchange tube, the perforated plate and the spray tube are all arranged in the accommodating cavity (fig 4).
However, Numata does not explicitly disclose wherein the length direction of the spray tube is substantially perpendicular to the length direction of the housing. Lu, however, discloses a falling film evaporator (fig 1) wherein the length direction of the spray tube (3) is substantially perpendicular to the length direction of the heat transfer tubes (11). when there are a finite number of identified, predictable solutions, i.e. having the spray tube perpendicular or parallel to the heat transfer tube, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. providing an efficiency distribution of refrigerant, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Numata, by trying to provide the length of the spray perpendicular to the heat transfer tube and thus perpendicular to the length of the housing, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

	Regarding claim 2, the combination of Numata and Lu discloses all previous claim limitations. Numata further discloses wherein a length direction of the perforated plate (22) that is the same as the length direction of the housing (10), and configured such that after the refrigerant has been sprayed from the multiple spray ports (21a) toward the perforated plate, the refrigerant can flow in the length direction of the perforated plate (fig 5).

Regarding claim 11, Numata discloses a falling film evaporator (figs 1-7) comprising: 
a housing (10), the housing having an accommodating cavity; 
a heat exchange tube (31), wherein a length direction of the heat exchange tube is the same as a length direction of the housing (fig 4); 
a perforated plate (22) wherein the perforated plate includes multiple distribution holes (22a) and a length direction of the perforated plate is the same as the length direction of the housing (fig 6); 
a spray tube (21) including multiple spray ports (21a) the spray ports are distributed at intervals in a length direction of the spray tube (fig 5), and the multiple spray ports are configured to spray a refrigerant toward the perforated plate (¶0055), the perforated plate being positioned between the heat exchange tube and the spray tube; and 
a liquid entry tube (11) in fluid communication with the spray tube (fig 5), such that the refrigerant flowing through the liquid entry tub can flow into the spray tube; 
a gas discharge tube (12) in fluid communication with the housing and configured to discharge gaseous refrigerant from the accommodating cavity.
wherein the heat exchange tube, the perforated plate and the spray tube are all arranged in the accommodating cavity (fig 4).
However, Numata does not explicitly disclose wherein the length direction of the spray tube is substantially perpendicular to the length direction of the housing. Lu, however, discloses a falling film evaporator (fig 1) wherein the length direction of the spray tube (3) is substantially perpendicular to the length direction of the heat transfer tubes (11). when there are a finite number of identified, predictable solutions, i.e. having the spray tube perpendicular or parallel to the heat transfer tube, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. providing an efficiency distribution of refrigerant, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Numata, by trying to provide the length of the spray tube perpendicular to the heat transfer tube and thus perpendicular to the length of the housing, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Regarding claim 16, Numata discloses a falling film evaporator (figs 1-7) comprising: 
a housing (10), the housing having an accommodating cavity; 
a heat exchange tube (31), wherein a length direction of the heat exchange tube is the same as a length direction of the housing (fig 4); 
a perforated plate (22) disposed in the accommodating cavity and arragned between the heat exchange tube and a spray tube (21) wherein the perforated plate includes multiple distribution holes (22a) and a length direction of the perforated plate is the same as the length direction of the housing (fig 6); 
the spray tube (21) disposed in the accommodating cavity and including multiple spray ports (21a) the spray ports are distributed at intervals in a length direction of the spray tube (fig 5), and the multiple spray ports are configured to spray a refrigerant toward the perforated plate (¶0055); and 
a liquid entry tube (11) in fluid communication with the spray tube (fig 5), such that the refrigerant flowing through the liquid entry tub can flow into the spray tube.
However, Numata does not explicitly disclose wherein the length direction of the spray tube is substantially perpendicular to the length direction of the housing. Lu, however, discloses a falling film evaporator (fig 1) wherein the length direction of the spray tube (3) is substantially perpendicular to the length direction of the heat transfer tubes (11). when there are a finite number of identified, predictable solutions, i.e. having the spray tube perpendicular or parallel to the heat transfer tube, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. providing an efficiency distribution of refrigerant, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Numata, by trying to provide the length of the spray tube perpendicular to the heat transfer tube and thus perpendicular to the length of the housing, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

5.	Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata and Lu as applied to claim 1 above, and further in view of Hu et al. (Chinese Patent Publication CN105783347A, “Hu”, previously cited).

Regarding claim 3, the combination of Numata and Lu discloses all previous claim limitations. However, Numata does not explicitly disclose the spray tube includes a circular-arc end face that protrudes in the length direction of the perforated plate, the multiple spray ports are in the form of multiple strips, and at least a part of the multiple strips are arranged on the circular-arc end face. Hu, however, discloses a spray tube (fig 2b) for a falling film evaporator wherein the spray tube includes a circular-arc end face (see annotated fig 2b below) that protrudes in the length direction, the multiple spray ports (204) are in the form of multiple strips, wherein the multiple spray ports are arranged on the circular-arc end face (fig 2b). Hu teaches that this spray tube configuration improves refrigerant distribution (page 1, line 37-page 2, line 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Numata, as modified, to provide the spray tube configuration of Lu in order to improve the refrigerant distribution. 

    PNG
    media_image1.png
    502
    580
    media_image1.png
    Greyscale


Regarding claim 17, the combination of Numata and Lu discloses all previous claim limitations. However, Numata does not explicitly disclose the spray tube includes a circular-arc end face that protrudes in the length direction of the perforated plate, the multiple spray ports are in the form of multiple strips, and at least a part of the multiple strips are arranged on the circular-arc end face. Hu, however, discloses a spray tube (fig 2b) for a falling film evaporator wherein the spray tube includes a circular-arc end face (see annotated fig 2b below) that protrudes in the length direction, the multiple spray ports (204) are in the form of multiple strips, wherein the multiple spray ports are arranged on the circular-arc end face (fig 2b). Hu teaches that this spray tube configuration improves refrigerant distribution (page 1, line 37-page 2, line 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Numata, as modified, to provide the spray tube configuration of Lu in order to improve the refrigerant distribution. 

    PNG
    media_image1.png
    502
    580
    media_image1.png
    Greyscale



6.	Claims 7-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata and Lu as applied to claim 1 above, and further in view of Hartfield et al. (U.S. Patent No. 5,588,596, “Hartfield”, previously cited).

Regarding claim 7, the combination of Numata and Lu discloses all previous claim limitations. However, they do not explicitly disclose multiple said spray tubes are arranged in the falling film evaporator wherein inlet ends of the multiple spray tubes are in communication with each other, so that the multiple spray tubes are in fluid communication with each other. Hartfield, however, discloses a falling film evaporator with multiple spray tubes (55, 62) that are arranged in the falling film evaporator wherein inlet ends of the multiple spray tubes (55, 62) are in communication with each other (such as shown in figure 7), so that the multiple spray tubes are in fluid communication with each other. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention for Numata, as modified, to provide the spray tubes of Hartfield in order to optimize the refrigerant distribution in the evaporator. 

Regarding claim 8, the combination of Numata, Lu, and Hartfield discloses all previous claim limitations. Numata, as modified, further discloses a  number of the multiple spray tubes (55, 62, Hartfield) is an even number, and the multiple spray tubes are distributed symmetrically relative to the liquid entry tube (such as taught by Hartfield, relative to entry tube 48).

Regarding claim 9, the combination of Numata and Lu discloses all previous claim limitations. However, they do not explicitly disclose a liquid entry box, the liquid entry box being arranged between the liquid entry tube and the spray tube, such that the liquid entry tube and the spray tube can be in fluid communication with each other by means of the liquid entry box. Hartfield, however, discloses a falling film evaporator comprising a liquid entry box (35), the liquid entry box being arranged between the liquid entry tube (48) and the spray tube (55), such that the liquid entry tube and the spray tube can be in fluid communication with each other by means of the liquid entry box (fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Numata, as modified, to provide the liquid entry box of Hartfield in order to remove vapor from the refrigerant before spraying, thus improving the efficiency of the system. 


Regarding claim 12, the combination of Numata and Lu discloses all previous claim limitations. However, they do not explicitly disclose a liquid entry box, the liquid entry box being arranged between the liquid entry tube and the spray tube, such that the liquid entry tube and the spray tube can be in fluid communication with each other by means of the liquid entry box. Hartfield, however, discloses a falling film evaporator comprising a liquid entry box (35), the liquid entry box being arranged between the liquid entry tube (48) and the spray tube (55), such that the liquid entry tube and the spray tube can be in fluid communication with each other by means of the liquid entry box (fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Numata, as modified, to provide the liquid entry box of Hartfield in order to remove vapor from the refrigerant before spraying, thus improving the efficiency of the system. 

Regarding claim 13, the combination of Numata, Lu, and Hartfield discloses all previous claim limitations. Numata, as modified, further discloses a number of the multiple spray tubes (55, 62, Hartfield) is an even number, and the multiple spray tubes are distributed symmetrically relative to the liquid entry tube (such as taught by Hartfield, relative to entry tube 48), and wherein inlet ends of the multiple spray tubes are in fluid communication with each other by means of the liquid entry box (such as taught by Hartfield).



7.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata, Lu, and Hartfield as applied to claim 13 above, and further in view of Hu et al. (Chinese Patent Publication CN105783347A, “Hu”, previously cited).

Regarding claim 14, the combination of Numata, Lu, and Hartfield discloses all previous claim limitations. However, they do not explicitly disclose the spray tube includes a circular-arc end face that protrudes in the length direction of the perforated plate, the multiple spray ports are in the form of multiple strips, and at least a part of the multiple strips are arranged on the circular-arc end face. Hu, however, discloses a spray tube (fig 2b) for a falling film evaporator wherein the spray tube includes a circular-arc end face (see annotated fig 2b below) that protrudes in the length direction, the multiple spray ports (204) are in the form of multiple strips, wherein the multiple spray ports are arranged on the circular-arc end face (fig 2b). Hu teaches that this spray tube configuration improves refrigerant distribution (page 1, line 37-page 2, line 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Numata, as modified, to provide the spray tube configuration of Lu in order to improve the refrigerant distribution. 

    PNG
    media_image1.png
    502
    580
    media_image1.png
    Greyscale



Allowable Subject Matter
8.	Claims 4-6, 10, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate or render obvious the limitations of 4 and 18. Specifically, the limitations of “wherein the spray tube comprises a first extension part and a second extension part each extending in the length direction of the housing, wherein an end of the first extension part comprises a first outwardly protruding circular-arc end face and an end of the second extension part comprise a second outwardly protruding circular- arc end face, and the multiple spray ports are in the form of multiple strips, wherein at least portions of the multiple strips are arranged on the first outwardly protruding circular-arc end face and the second outwardly protruding circular-arc end face” (claim 4) and “wherein: the liquid entry tube bifurcates into a first path and a second path that each extend in the length direction of the housing and towards the perforated plate; and a first spray tube disposed at the end of the first path of the liquid entry tube and a second spray tube disposed at the end of the second path of the liquid entry tube, wherein a center axes of the first spray tube and a center axes of the second spray tube form an angle greater than or equal to sixty degrees” (claim 18), or the sealing of the liquid entry box required by claim 10 and 15. Numata et al. (U.S. Patent Publication No. 2013/0277019A1), considered the closest prior art, teaches providing a spray tube but does not teach the configurations described above. The prior art fails to render these obvious and thus the claims are allowable. 
Response to Arguments
10.	Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 10-11) that there is no motivation for Numata to be modified in view of Lu to have the spray pipe arranged perpendicular to the housing. Further, this would require a greater refrigerant charge which Numata teaches against. The examiner respectfully disagrees; there would be no need for additional refrigerant to be provided in order cool the tubes. The spray tubes simply distribute the refrigerant to the perforated plate. A person of ordinary skill in the art would understand that the distribution efficiency would be affected by the positioning of the spray tube. Thus a person would be motivated to position the spray tube such as Lu with a reasonable expectation of success. 


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763